Citation Nr: 0024792	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-13 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
osteoarthritis of the right shoulder.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the right shoulder, involving muscle 
groups I and II, currently evaluated as 30 percent disabling.

3.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


REMAND

The veteran submitted his claim for entitlement to service 
connection for PTSD in December 1997.  He was granted service 
connection in April 1998 and assigned a noncompensable 
rating.  The veteran disagreed with his assigned rating in 
April 1998.  His disability rating was increased to its 
current 10 percent level in March 2000.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for his service-connected PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

The veteran was afforded a VA examination for his PTSD in 
April 1999.  At the time the examiner assigned a global 
assessment of functioning score of 40.  Outpatient treatment 
notes, dated in July 1998 reflected a diagnosis of paranoid 
schizophrenia.  The RO then requested that the examiner 
review the veteran's claims file and attempt to differentiate 
between his service-connected PTSD and his nonservice-
connected paranoid schizophrenia.  The examiner provided an 
addendum in August 1999.  However, it is still not clear what 
symptomatology is ascribed to the veteran's PTSD as opposed 
to his diagnosis of paranoid schizophrenia.  Moreover, the 
examiner's statement regarding his assignment of the GAF 
score is confusing.  The Board is unable to clearly determine 
whether the examiner has assigned a GAF of 40 or 60 for the 
veteran's PTSD symptomatology.  The RO has interpreted it as 
a GAF of 60 while the veteran's representative contends that 
the examiner assigned a GAF of 40.  Further, the examiner 
made reference to a social survey in his April 1999 report.  
It is not clear whether he was referring to his assessment of 
the veteran's social and occupational situation based on his 
review of the appellant's case or was referring to a social 
and industrial survey conducted outside the compensation and 
pension (C&P) examination.  These issues need to be clarified 
and resolved.

The veteran's last C&P examination in regard to his right 
shoulder disability occurred in January 1998.  In light of 
the development time associated with a remanded case, the 
Board finds that a new examination prior to any return to the 
Board would be beneficial in evaluating the veteran's right 
shoulder disability.

Finally, the veteran was initially assigned a separate 10 
percent rating for osteoarthritis of the right shoulder in 
October 1981.  By way of a rating decision dated in April 
1998, the RO determined that there was clear and unmistakable 
error (CUE) in the October 1981 rating decision.  
Specifically, the RO determined that the additional 10 
percent rating represented pyramiding under 38 C.F.R. § 4.14 
(1999).  The veteran was then advised that the RO was 
proposing to eliminate the separate 10 percent rating.  The 
veteran submitted a notice of disagreement (NOD) with the 
proposed reduction in May 1998.  

By way of a rating decision dated in October 1998, the RO 
reduced the separate 10 percent rating for osteoarthritis and 
incorporated the disability for osteoarthritis into the 
veteran's overall disability involving residuals of a gunshot 
wound of the right shoulder.  The veteran submitted a VA Form 
21-4138 in December 1998 where he continued to disagree with 
the reduction of the 10 percent rating for osteoarthritis and 
he specifically referred to his May 1998 NOD as further 
support for his argument.  The veteran also submitted a VA 
Form 9 in December 1998 wherein he further argued against the 
reduction of his 10 percent rating.

The RO has not yet provided the veteran with a statement of 
the case (SOC) addressing the reduction/elimination of the 
separate 10 percent rating for osteoarthritis of the right 
shoulder.  Accordingly, the issue of a restoration of the 
separate 10 percent rating for osteoarthritis of the right 
shoulder remains on appeal based upon the veteran's May 1998 
NOD and subsequent statements disputing the reduction.  
Therefore, that issue is remanded to the RO for issuance of a 
SOC and such further development as may be necessary.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
file.

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
in order to determine the manifestations 
of the service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
psychiatrist must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describe 
the veteran's psychiatric disability 
picture due solely to PTSD:

(1) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(2) occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships; or

(3) occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships.

(4) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score) pertaining to 
the veteran's PTSD disability, with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination, and the 
psychiatrist should indicate in the 
opinion whether the file has been 
reviewed

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent of the functional 
impairment from the appellant's service-
connected right shoulder disability. All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the orthopedist is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
must be so stated.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
orthopedist in conjunction with the 
examination and the orthopedist should 
indicate in the opinion whether the file 
has been reviewed.  The examination 
report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for his right shoulder 
disability and a higher evaluation for 
PTSD.  This should include reference to 
DeLuca, and 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999).  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

6.  The RO should issue a statement of 
the case pertaining to the issue of the 
reduction/restoration of the separate 10 
percent rating for osteoarthritis of the 
right shoulder.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


